DETAILED ACTION
1.	The communication is in response to the application received 01/30/2020, wherein claims 1-18 are pending and are examined as follows.
 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
3.	The information disclosure statements (IDS) were submitted on 01/30/2020 and 10/15/2020. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, claim 6 recites the limitation “wherein a position of the second graphic changes with a graphic schematically representing a shape of a side surface of the working part being fixed” (emphasis added). The aforementioned limitation is neither defined nor discussed in the specification in a manner that unambiguously describes the meaning of a graphic schematically representing a shape of a side surface of the working part being fixed. (Emphasis added).  The specification does appear to address a fixed bucket icon (e.g. pg. 27 lines 5-10), however, it is unclear what is meant by a shape of a side of the working part being fixed. For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean the position of one graphic changes in response to another graphic depicting the side surface of a bucket at a fixed position.
Regarding claim 7, claim 7 recites the limitation “wherein 30the first graphic includes a graphic representing the target work surface, and the graphic representing the target work surface changes with a graphic schematically representing a shape -46- of a side surface of the working part being fixed.” (emphasis added).  The foregoing limitation is also unclear for the same reasons presented in claim 6 above. For the purpose of applying art, the Examiner interprets the aforementioned phrase to mean the position of one graphic changes in response to another graphic depicting the side surface of a bucket at a fixed position.
Regarding claim 15, claim 15 recites the limitation “and the second graphic moves along the graphic representing the target work surface.” (emphasis added). The foregoing limitation is unclear with respect to the second graphic moving along the graphic representing the target work surface. The specification does not appear to address what is meant by this feature. As such and for the purpose of applying art, the Examiner interprets the aforementioned phrase to mean a graphic that is defined by relationship information to another graphic that moves based on the motion of the other graphic.


Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 8, 13-14, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Izumikawa WO2016158539A1 (English translation provided), hereinafter referred to as Izumikawa, since Izumikawa discloses a construction machine guidance function for a shovel so that an operator can more efficiently and accurately perform work (e.g. excavation) by an attachment (¶0001-0002). See details below. 
Regarding claim 1, Izumikawa discloses “A shovel comprising: a lower traveling body; an upper turning body turnably mounted on the lower traveling body [See Figs. 1 and 4];  10a cab mounted on the upper turning body [See Figs. 1 and 4]; an attachment attached to the upper turning body [See Figs. 1 and 4]; and a display device provided in the cab [Display unit 41 inside cabin 10 – Figs. 5-6], the display device being configured to display an image 15including a first graphic and a second graphic [Refer to the graphics depicted on the screen of display unit 41 in Figs. 6-12], the first graphic representing a relative relationship between a working part of the attachment and a target work surface [See graphic showing positional relationship between bucket 6 and the target surface – e.g. Fig. 6], the second graphic changing according to a movement of the working part.”  [See other graphic (100) that changes depending on the distance D between the toe of bucket 6 and target surface – e.g. Fig. 6 and ¶0059-0060]
Regarding claim 2, Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein 25the second graphic moves according to the movement of the working part.”  [See ¶0066-0067 regarding display area 110 where if the bucket is lowered for example, bucket icon 116 moves from top to bottom in display area 110 according to the distance between the bucket and target surface. See e.g. Figs. 8-9]
Regarding claim 3, Izumikawa teaches all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the second graphic moves in a direction opposite to a direction in which the working part moves.”  [Although the foregoing is not explicit in Izumikawa, a person skilled in the art would be able to recognize a need to try various motions in the displayed graphics so as to provide an operator of a work machine with enhanced vision for better identifying the relative positions of a shovel/bucket and the work surface. Izumikawa’s teachings (e.g. claim 2) show how one such motion can be employed to facilitate operations]  
Regarding claim 8, Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the second graphic is displayed below the target work surface.  [See ¶0056 of Izumikawa where bars below the target surface display bar 102 indicate the bucket has gone too much to a depth of 5-20 cm beyond the target surface] 
Regarding claim 13 Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein 15the second graphic blinks according to the movement of the working part.”  [see for e.g. ¶0064, i.e. blinking display density]
Regarding claim 14 Izumikawa teaches all the limitations of claim 13, and is analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein the second graphic is a graphic representing a direction in which the working part moves.  [See the graphic displays in Figs. 6-11 which move according to the movement of the bucket]
Regarding claim 17, claim 17 is rejected under the same art and evidentiary limitations as determined for the shovel of Claim 1. As to the attachment, see for e.g. ¶0008 of Izumikawa.
Regarding claim 18, claim 18 is rejected under the same art and evidentiary limitations as determined for the shovel of Claim 1. As to the attachment, see for e.g. ¶0008 of Izumikawa.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa, in view of Fujimoto et al. US 2015/0160804 A1, hereinafter referred to as Fujimoto.
5Regarding claim 4, Izumikawa teaches all the limitations of claim 2, and is analyzed as previously discussed with respect to that claim. Izumikawa however does not further teach claim 4.  Fujimoto on the other hand from the same or similar field of endeavor is brought in to disclose “wherein when the second graphic disappears from one end of a screen of the display device, a next second graphic appears from another end of the screen of the display device.”  [See for e.g. ¶0466-0467 regarding icons from a 1st group that move toward one side of a display screen and disappear. A 2nd group of icons then emerges from another side of the display screen and take their positions. Said icons are defined in ¶0031]. Although Fujimoto’s display screen is not related to a shovel as in Izumikawa, the icons/graphics on the display screen exhibit the motions recited in the claims given their BRI. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance operations of a shovel attachment as disclosed by Izumikawa to add the teachings of Fujimoto as above to provide methods for controlling the display of a menu screen based on a user’s selecting operation such that the content in the content display region do not overlap (abstract);
Claims 5-7, 9-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izumikawa, in view of Nomura US 2014/0099178 A1 , hereinafter referred to as Nomura.
Regarding claim 5, Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. Izumikawa further teaches “wherein 15the first graphic includes a graphic schematically representing a shape of the working part.”  [Although shape is not explicitly mentioned, Figs. 6-12 show graphics that depict the shape of the bucket. See for e.g. elements 116 and 6] Given the BRI of the above limitation where any graphic that shows a working part/bucket having a given shape, Izumikawa’s teachings are deemed relevant. However, for more explicit support, Nomura from the same or similar field of endeavor is brought in.  [See for e.g. abstract and ¶0079 of Nomura where an image of the bucket is based on bucket outer shape information which specifies the dimensions of said bucket] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the guidance operations of a shovel attachment as disclosed by Izumikawa to add the teachings of Nomura as above to provide an excavating machine display system so as to intelligibly provide an operator with positions of excavation edge portions that follow rotation of a bucket (¶0005); thus the operator can better control the positioning of an excavating machine. 
Regarding claim 6, Izumikawa and Nomura teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Izumikawa further teaches “wherein a position of the second graphic changes with a graphic schematically representing a shape of a side surface of the working part being fixed.”  [Given the BRI of the forgoing, Figs. 8-11 for example show a graphic with a changing position in guidance display area 110 which is related to another graphic depicting the side surface of the bucket at a fixed position D. As D changes to another fixed position, the position in the guidance display area will change accordingly] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 7, Izumikawa and Nomura teach all the limitations of claim 5, and are analyzed as previously discussed with respect to that claim. Izumikawa further discloses “wherein 30the first graphic includes a graphic representing the target work surface, and the graphic representing the target work surface changes with a graphic schematically representing a shape -46- of a side surface of the working part being fixed.” [Given the BRI of the forgoing, see Figs. 8-11] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 9, Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Izumikawa does not further disclose claim 9.  Nomura on the other hand from the same or similar field of endeavor teaches “wherein the first graphic is a graphic of the working 15part and the target work surface as viewed from a side [See side view screen 54b in Fig. 7 showing icon 90 of bucket 8 and line 79 indicating the cross section of target surface 70 (e.g. ¶0068)], and the second graphic moves according to a forward or backward movement of the working part.”  [A 2nd graphic can be represented by Nomura’s compass 73 (Figs. 6 and 7) where an arrow-shaped needle moves/rotates in the arrow R direction to indicate a direction facing the target surface and a direction into which the excavator swings (¶0060). If the excavator swings, this indicates the working part will also swing.  Another graphic that can be a 2nd graphic is the angle information 86b (Fig. 7 and ¶0069) indicating an angle between target surface 70 and bucket 8] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 10, Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Izumikawa does not further disclose claim 10.  Nomura on the other hand from the same or similar field of endeavor teaches “wherein the first graphic is a graphic of the working 25part and the target work surface in a forward looking view [See front view 54a in Fig. 7], and the second graphic moves according to a turning movement of the upper turning body.”  [A 2nd graphic can be represented by Nomura’s compass 73 (Figs. 6 and 7) where an arrow-shaped needle moves/rotates in the arrow R direction to indicate a direction facing the target surface and a direction into which the excavator swings (¶0060)] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 11 Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Izumikawa does not further disclose claim 11.  Nomura on the other hand from the same or similar field of endeavor teaches “wherein-47- the second graphic includes a dot, a line segment, hatching, or any combination thereof.”  [¶0063 discloses graphic information 84 which includes index bar 84a and index mark 84b. Said information graphically indicates the distance between the blade tip Pb of bucket 8 and the target surface 70. Figs. 6-7 shows graphic information 84 as a hatched area] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 12 Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Izumikawa does not further disclose claim 12.  Nomura on the other hand from the same or similar field of endeavor teaches “wherein multiple graphics are simultaneously displayed as the second graphic.”  [Figs. 6-7 show various 2nd graphics simultaneously shown in the display. For e.g., Fig. 6 has compass 73/arrow 731 in the top view 53a, while side view 53b shows numerical value information 83. As to Fig. 7, see compass 73 in view 54a along with distance information 86a and angle information 86b]
The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 15 Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Izumikawa does not further disclose claim 15.  Nomura on the other hand from the same or similar field of endeavor teaches “wherein the first graphic includes a graphic 30representing the target work surface, and the second graphic moves along the graphic representing the target work surface.”   [See for e.g. Fig. 15 (lower display 55b) which shows a graphic depicting the bucket on the work surface. Also shown is another graphic given by the distance and angle information (87a/b) which moves based on the motion of the bucket along the work surface] The motivation for combining Izumikawa and Nomura has been discussed in connection with claim 5, above. 
Regarding claim 16 Izumikawa teaches all the limitations of claim 1, and is analyzed as previously discussed with respect to that claim. However Izumikawa does not further disclose claim 16.  Nomura on the other hand from the same or similar field of endeavor teaches “wherein 5the first graphic includes a graphic representing the target work surface, and the graphic representing the target work surface is displayed together with an angle formed between a line segment representing the target work surface and a 10horizontal line.”  [Same as claim 15 with respect to the angle information 86b in Fig. 15. See ¶0058 for added support]


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486